SUAREZ, J.

On Confession of Error

On the State’s confession of error, we reverse the trial court’s order denying the defendant’s motion for post-conviction relief and remand for an evidentiary hearing on the issue of ineffective assistance of counsel to determine the sufficiency of defense counsel’s immigration deportation advice in light of Padilla v. Kentucky, — U.S. —, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), and Hernandez v. State, 61 So.3d 1144 (Fla. 3d DCA 2011), review granted, 81 So.3d 414 (Fla.2012). At the hearing, the defendant shall present evidence for the record of any relevant facts regarding his knowledge and understanding of his immigration status and the consequences of his plea which may affect the prejudice prong of Padilla.
Reversed and remanded.